DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/14/19, 7/2/20 and 3/28/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20200151557 (Nezhadarya et al.) in view of US Patent Application Publication No. 20190147302 (Jampani et al.) and US Patent Application Publication No. 20170263052 (Turner).
	Regarding claim 1, Nezhadarya et al. discloses: “receiving a point cloud having a plurality of data points (FIG. 2A; [0055]: “As shown in FIG. 2A, 3D data in the form of a point cloud is received as input to the feature extraction subsystem 201 of the deep neural network 200A. The point cloud includes a plurality of unordered data points”) each representing a 3D location in a 3D space; and for each data point, associating the data point with a 3D volume containing the 3D location of the data point ([0055]: “Each unordered data point may be represented by x, y and z values of a 3D coordinate”), the point cloud being obtained using a detection and ranging (DAR) sensor (FIG. 1: 114; [0055]: “the plurality of unordered data points may be sensed 3D data from the sensor system 110 (e.g., from the LIDAR sensor 114 or camera 116) shown in FIG. 1”). 
	However, Nezhadarya et al. does not clearly disclose the remaining  limitations of the claim.  To that end, Jampani et al. discloses: “the 3D volume being defined using a 3D lattice (ABSTRACT: “a point cloud transformation of a 3D object to generate a 3D lattice and processing the 3D lattice through a series of bilateral convolution networks (BCL)”; “Further filtering of the intermediate 3D lattice generates a first prediction of features of the 3D object”) that partitions the 3D space based on spherical coordinates ([0022]: A bilateral point cloud network (BPCN) is an artificial neural network that utilizes one or more bilateral convolution (BCONV) layers for point cloud processing. Each BCONV layer utilizes bilateral filtering on cloud features such as <r, g, b, nx, ny, nz>, where r, g, and b are the color features of a point, and nx, ny, and nz are the spatial coordinates”); for at least one 3D volume, sorting the data points within the 3D volume based on at least one dimension of the 3D lattice” ([0059]: “Each of the BCLs operate on a 3D lattice (s=3) constructed using 3D positional features”; “For BCLs in the network 500, the same lattice scales may be utilized along each of the X, Y, and Z directions”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Nezhadarya et al. with the invention of Jampani et al. in order to generate a 3D lattice defined by a 3D object/volume (e.g., see Jampani et al. @ ABSTRACT).
	However, the combination of Nezhadarya et al. and Jampani et al. does not clearly disclose the remaining limitations of the claim.  To that end, Turner discloses: “storing the sorted data points as a set of ordered data points” ([0018]: “FIG. 1 is an illustrative flowchart 100 of methods for generating an ordered point cloud”; “At a next step 104, the method creates a 3D mesh from the unordered and sparse scanned data and images”; [0020]: “Using the generated 3D mesh and the imagery from the scan position selected, the method can create an artificially-generated “ordered” point cloud by ray-tracing from the scanner position into the 3D model for each point in the ordered point cloud”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Nezhadarya et al. and Jampani et al. with the invention of Turner in order to provide ordered point clouds/data points for storage (e.g., see Turner @ [0018], [0020])
	With respect to claim 10, Nezhadarya et al. discloses: “to receive a point cloud having a plurality of data points (FIG. 2A; [0055]: “As shown in FIG. 2A, 3D data in the form of a point cloud is received as input to the feature extraction subsystem 201 of the deep neural network 200A. The point cloud includes a plurality of unordered data points”) each representing a 3D location in a 3D space and for each data point, associate the data point with a 3D volume containing the 3D location of the data point ([0055]: “Each unordered data point may be represented by x, y and z values of a 3D coordinate”), the point cloud being obtained using a detection and ranging (DAR) sensor” (FIG. 1: 114; [0055]: “the plurality of unordered data points may be sensed 3D data from the sensor system 110 (e.g., from the LIDAR sensor 114 or camera 116) shown in FIG. 1”).
	In addition, Jampani et al. a memory storing instructions (Fig. 6: 622, 628; [0079]: “The on-chip GPU memory 622 is configured to include GPU programming 628 and on-Chip Buffers 630. The GPU programming 628 may be transmitted from the graphics processing unit driver 616 to the on-chip GPU memory 622 via the system data bus 632. The GPU programming 628 may include a machine code vertex shading program, a machine code geometry shading program, a machine code fragment shading program, or any number of variations of each”); and a processor coupled to the memory and configured to execute the instructions (FIG. 6: 618, 620, 622; [0076]: “The GPU 618 is configured to communicate with the on-chip GPU memory 622 via the on-chip GPU data bus 636 and with the GPU local memory 620 via the GPU data bus 634. The GPU 618 may receive instructions transmitted by the CPU 602, process the instructions to render graphics data and images, and store these images in the GPU local memory 620”); “the 3D volume being defined using a 3D lattice (ABSTRACT: “a point cloud transformation of a 3D object to generate a 3D lattice and processing the 3D lattice through a series of bilateral convolution networks (BCL)”; “Further filtering of the intermediate 3D lattice generates a first prediction of features of the 3D object”) that partitions the 3D space based on polar coordinates ([0022]: A bilateral point cloud network (BPCN) is an artificial neural network that utilizes one or more bilateral convolution (BCONV) layers for point cloud processing. Each BCONV layer utilizes bilateral filtering on cloud features such as <r, g, b, nx, ny, nz>, where r, g, and b are the color features of a point, and nx, ny, and nz are the spatial coordinates”); for at least one 3D volume, sort the data points within the 3D volume based on at least one dimension of the 3D lattice” ([0059]: “Each of the BCLs operate on a 3D lattice (s=3) constructed using 3D positional features”; “For BCLs in the network 500, the same lattice scales may be utilized along each of the X, Y, and Z directions”).
	Further, Turner discloses: “store the sorted data points as a set of ordered data points” ([0018]: “FIG. 1 is an illustrative flowchart 100 of methods for generating an ordered point cloud”; “At a next step 104, the method creates a 3D mesh from the unordered and sparse scanned data and images”; [0020]: “Using the generated 3D mesh and the imagery from the scan position selected, the method can create an artificially-generated “ordered” point cloud by ray-tracing from the scanner position into the 3D model for each point in the ordered point cloud”).
	Regarding claims 3 and 12, Nezhadarya et al. discloses: “performing feature extraction on the set of ordered data points to generate a set of ordered feature vectors; and providing the set of ordered feature vectors to perform an inference task” (FIG. 2A; [0055]: “As shown in FIG. 2A, 3D data in the form of a point cloud is received as input to the feature extraction subsystem 201 of the deep neural network 200A”).

Claims 2, 7, 8, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nezhadarya et al. in view of Jampani et al., Turner and US Patent Application Publication No. 20030020713 (Chang et al).
	Claims 2, 7, 8; and 11, 16, 18; are dependent upon claims 1 and 10, respectively.  As discussed above, claims 1 and 10 are disclosed by the combination of Nezhadarya et al. in view of Jampani et al. and Turner.  Thus, those limitations of claims 2, 7, 8; and 11, 16, 17 that are recited in claims 1 and 10, respectively, are also disclosed by the combination of Nezhadarya et al. in view of Jampani et al. and Turner.
	However, the combination of Nezhadarya et al., Jampani et al. and Turner does not clearly disclose the remaining limitations of the claims.  To that end with respect to claims 2 and 11, Chang et al. discloses: “the 3D volume (FIG. 1/FIG. 3A) comprises two or more partitions of the 3D space, the two or more partitions being adjacent partitions along one dimension (FIG. 2: 101; FIG. 3A:30, 31; [0015]: FIG. 2 (FIG. 1/FIG. 3A) is 3D space. “First, the virtual environment 30 is divided into more than one sheet-like area 31 along one of the dimensions (step 101), as shown in FIG. 3a. The partition can be performed along any dimension and the sheet-like areas 31 can have equal or unequal widths”) of the 3D lattice” ([0005]: “The most simplistic partition method is to divide the virtual environment into lattices”; [0007]: “Current virtual environments have been developed into 3D (Three Dimensions). The partition method uses the simplest lattice cubes, as shown in FIG. 1”). It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Nezhadarya et al., Jampani et al. and Turner with the invention of Chang et al. in order to partition/divide a 3D space into lattices (e.g., see Chang et al. @ [0005], [0007]).
	Regarding claims 7 and 16, Chang et al. discloses: “the 3D space is partitioned into a plurality of non-overlapping 3D volumes” (FIG. 4B).
	With respect to claims 8 and 17, Chang et al. discloses: “the 3D space is partitioned into a plurality of overlapping 3D volumes” (FIG. 1).

Claims 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nezhadarya et al. in view of Jampani et al., Turner and US Patent Application Publication No. 20180259640 (Correia et al).
	Claims 9; and 18, 19, are dependent upon claims 1 and 10, respectively.  As discussed above, claims 1 and 10 are disclosed by the combination of Nezhadarya et al. in view of Jampani et al. and Turner.  Thus, those limitations of claims 9; and 18,19; that are recited in claims 1 and 10, respectively, are also disclosed by the combination of Nezhadarya et al. in view of Jampani et al. and Turner.
	However, the combination of Nezhadarya et al. in view of Jampani et al. and Turner does not clearly disclose the remaining limitations of the claims.  To that end with respect to claims 9 and 18, Correia et al. disclose: “the DAR sensor is a ray-scanning DAR sensor” ([0002]: “It is inherently known to use sensors in a vehicle to perform environment detection in automobiles. For example, cameras, radar sensors, LiDAR systems, ultrasonic and/or infrared sensors are used to obtain information about a vehicle environment. Such sensors are usually based on radiant scanning of the environment”).  It is respectfully submitted that it is inherently known and would have been obvious to one of ordinary skill in the art that a LIDAR sensor is a ray/radiant scanning DAR sensor (e.g., see Correia et al. @ [0002]).
	Regarding claim 19, Correia et al. discloses: “the apparatus is an autonomous vehicle ([0036]: “The system 14 is thus configured to receive and evaluate all of the sensor data of the sensors 4, 10, 11, 12 from the different vehicles 1, 2, 3, 9.”; “For example, the vehicles 1, 2, 3, 9 can be controlled partially autonomously or fully autonomously on the basis of the respective generated environmental models”).

Allowable Subject Matter
Claims 4-6 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Myron Wyche/                     5/19/2022
Primary Examiner                AU2644